Exhibit 10.15

Execution Copy

SENIOR SECURED UNITRANCHE LOAN PROGRAM LLC

LIMITED LIABILITY COMPANY AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1 DEFINITIONS      1   

Section 1.1

  

Definitions

     1   

Section 1.2

  

Other Definitional Provisions

     5    ARTICLE 2 GENERAL PROVISIONS      5   

Section 2.1

  

Formation of the Limited Liability Company

     5   

Section 2.2

  

Company Name

     6   

Section 2.3

  

Place of Business; Agent for Service of Process

     6   

Section 2.4

  

Purpose and Powers of the Company

     6   

Section 2.5

  

Fiscal Year

     7   

Section 2.6

  

Liability of Members

     7   

Section 2.7

  

Member List

     7    ARTICLE 3 COMPANY CAPITAL AND INTERESTS      8   

Section 3.1

  

Capital Commitments

     8   

Section 3.2

  

Defaulting Members

     9   

Section 3.3

  

Interest or Withdrawals

     9    ARTICLE 4 ALLOCATIONS      10   

Section 4.1

  

Capital Accounts

     10   

Section 4.2

  

General Allocations

     10   

Section 4.3

  

Changes of Interests

     10   

Section 4.4

  

Income Taxes and Tax Capital Accounts

     10    ARTICLE 5 DISTRIBUTIONS      11   

Section 5.1

  

General

     11   

Section 5.2

  

Tax Distributions

     11   

Section 5.3

  

Withholding

     11   

Section 5.4

  

Reinvestment; Certain Limitations; Distributions in Kind

     12    ARTICLE 6 MANAGEMENT OF COMPANY      12   

Section 6.1

  

Establishment of the Board

     12   

Section 6.2

  

Board Composition; Vacancies

     13   

Section 6.3

  

Removal; Resignation

     13   

Section 6.4

  

Meetings

     13   

Section 6.5

  

Quorum; Manner of Acting

     14   

Section 6.6

  

Action By Written Consent

     14   

Section 6.7

  

Expense Reimbursement

     14   

Section 6.8

  

Committees

     14   

Section 6.9

  

Servicing Agreement

     15   

Section 6.10

  

Restrictions

     15   

Section 6.11

  

No Personal Liability

     17   

Section 6.12

  

Reliance by Third Parties

     17   

Section 6.13

  

Members’ Outside Transactions; Investment Opportunities; Time and Attention;
Affiliate Transaction Information

     17   

Section 6.14

  

Exculpation of Members and Managers

     18   

 

i



--------------------------------------------------------------------------------

Section 6.15

  

Liabilities and Duties of the Members and Managers

     18   

Section 6.16

  

Indemnification

     19   

Section 6.17

  

Tax Matters Member

     20   

ARTICLE 7 TRANSFERS OF COMPANY INTERESTS; WITHDRAWALS; LIMITED LIQUIDITY RIGHT

     21   

Section 7.1

  

Transfers by Members

     21   

Section 7.2

  

Withdrawal by Members

     22   

Section 7.3

  

Limited Liquidity Right

     23   

ARTICLE 8 TERM, DISSOLUTION AND LIQUIDATION OF COMPANY

     23   

Section 8.1

  

Term

     23   

Section 8.2

  

Dissolution

     23   

Section 8.3

  

Wind-down

     23   

Section 8.4

  

Cause Event

     25   

Section 8.5

  

SEC Event

     25   

ARTICLE 9 ACCOUNTING, REPORTING AND VALUATION PROVISIONS

     25   

Section 9.1

  

Books and Accounts

     25   

Section 9.2

  

Financial Reports; Tax Return

     26   

Section 9.3

  

Tax Elections

     26   

Section 9.4

  

Confidentiality

     27   

Section 9.5

  

Valuation

     28   

ARTICLE 10 MISCELLANEOUS PROVISIONS

     29   

Section 10.1

  

Determination of Disputes

     29   

Section 10.2

  

Certificate of Formation; Further Assurances

     30   

Section 10.3

  

Force Majeure

     30   

Section 10.4

  

Applicable Law

     30   

Section 10.5

  

Waivers

     30   

Section 10.6

  

Notices

     31   

Section 10.7

  

Construction

     31   

Section 10.8

  

Amendments

     31   

Section 10.9

  

Legal Counsel of Solar, the Servicer and the Company

     32   

Section 10.10

  

Legal Counsel of Investor

     32   

Section 10.11

  

Execution

     32   

Section 10.12

  

Binding Effect

     33   

Section 10.13

  

Severability

     33   

Section 10.14

  

Computation of Time

     33   

Section 10.15

  

Entire Agreement

     33   

 

ii



--------------------------------------------------------------------------------

SENIOR SECURED UNITRANCHE LOAN PROGRAM LLC

LIMITED LIABILITY COMPANY AGREEMENT

This Limited Liability Company Agreement, dated as of September 2, 2014, is
entered into by and between Solar Capital Ltd. and Senior Secured Unitranche
LLC, a Delaware limited liability company (collectively, the “Members”).

WHEREAS, the Members desire to form a limited liability company under the Act
(as defined below) for the purposes and pursuant to the terms set forth herein;

NOW THEREFORE, in consideration of the mutual agreements set forth below, and
intending to be legally bound, the Members hereby agree as follows:

ARTICLE 1 DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Act”: the Delaware Limited Liability Company Act, as from time to time in
effect.

“Affiliate”: with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control,” when used with respect to any specified Person, shall mean the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities or
partnership or other ownership interests, by contract or otherwise; and the
terms “controlling” and “controlled” shall have correlative meanings.

“Agreement”: this Limited Liability Company Agreement, as it may from time to
time be amended.

“Allocation Requirements”: the meaning set forth in Section 6.13(b).

“Board”: the meaning set forth in Section 6.1.

“Business Day” means any day other than a Saturday or a Sunday or a weekday on
which banks in New York, New York are authorized or required to be closed.

“Capital Account”: as to each Member, the capital account maintained on the
books of the Company for such Member in accordance with Section 4.1.

“Capital Commitment”: as to each Member, the total amount set forth in such
Member’s Subscription Agreement delivered herewith and on the Member List, which
is contributed and agreed to be contributed to the Company by such Member as a
Capital Contribution.

“Capital Contribution”: as to each Member, the aggregate amount of (i) cash
actually contributed to the equity capital of the Company by such Member and
(ii) the principal amount

 

1



--------------------------------------------------------------------------------

of Junior Loans made to the Company by such Member. The Capital Contribution of
a Member that is an assignee of all or a portion of an equity or Junior Loan
interest in the Company shall include the Capital Contribution of the assignor
(or a pro rata portion thereof in the case of an assignment of less than the
entire equity or Junior Loan interest in the Company of the assignor).

“Cause”: any date on which a “Cause” event has occurred under Section 9(c) of
the Servicing Agreement.

“Certificate of Formation”: the certificate of formation for the Company filed
under the Act, as from time to time amended.

“Closing”: September 2, 2014.

“Code”: the Internal Revenue Code of 1986, as from time to time amended.

“Company”: the limited liability company created and existing pursuant to the
Certificate of Formation and this Agreement.

“Default Date”: the meaning set forth in Section 3.2(a).

“Defaulting Member”: the meaning set forth in Section 3.2(a).

“Dispute”: the meaning set forth in Section 10.1.

“Dividend Committee”: a committee appointed by the Board and having the powers
set forth in Section 5.1 and its charter which is anticipated to be approved by
the Board promptly after the date hereof, and which shall include one or more of
the Solar Managers as a member.

“Excluded Amendments”: amendments which modify or waive the terms of any
Investment, other than immaterial, ministerial or administrative amendments
which Investor has not provided or withheld its consent with respect to within
48 hours following the receipt of notice by Investor of the terms, conditions
and other material information relating to any such proposed amendment.

“Expenses”: all costs and expenses, of whatever nature, directly or indirectly
borne by the Company under the Servicing Agreement.

“GAAP”: United States generally accepted accounting principles.

“GAAP Profit or GAAP Loss”: as to any transaction or fiscal period, the net
income or loss of the Company under GAAP.

“Investment”: an investment of any type held, directly or indirectly, by the
Company from time to time. It is the intention of the Members that the Company
only invest in Unitranche Senior Loans to middle market companies predominately
owned by private equity sponsors or entrepreneurs.

 

2



--------------------------------------------------------------------------------

“Investor”: Senior Secured Unitranche LLC, a Delaware limited liability company,
or any Person substituted for Investor as a Member pursuant to the terms of this
Agreement.

“Investor Counsel”: the meaning set forth in Section 10.10.

“Investor Entities”: the Company and the SMA.

“Investor Managers”: the individuals designated by Investor to act as Managers
hereunder pursuant to Section 6.2.

“JAMS”: the meaning set forth in Section 10.1.

“Junior Loan”: a loan to the Company made as a junior debt tranche with a fixed
or floating coupon and the right to receive residual payments, with the form of
such loan to be subject to Manager Approval.

“LIBOR Rate”: the one-month London InterBank Offered Rate, which for purposes
hereof shall be deemed to equal for each day of a calendar quarter such rate as
of the first day of such quarter.

“Loss”: the meaning set forth in Section 6.16(a).

“Manager”: the meaning set forth in Section 6.1.

“Manager Approval”: as to any matter requiring Manager Approval hereunder, the
unanimous approval or unanimous subsequent ratification by the Managers.

“Manager Cause Event”: the reasonable determination by a Member that, during a
Manager’s tenure as Manager, such Manager (i) committed a felony or a material
violation of securities laws, or (ii) committed an act of gross negligence,
fraud or willful misconduct in connection with the performance of such Manager’s
duties as a Manager which has or reasonably would be expected to have a material
adverse effect on the business of the Company; provided, that if any of the
foregoing events described in clause (ii) is capable of being cured, notice is
provided to the Manager describing the nature of such event and the applicable
Manager will thereafter have 10 days to cure such event and if such event is
cured within such period the applicable event will no longer be a Manager Cause
Event.

“Member”: each Person identified as a Member in the first sentence hereof, and
any Person that is or becomes a Member of the Company.

“Member Approval”: as to any matter requiring Member Approval hereunder, the
unanimous approval or unanimous subsequent ratification by the Members.

“Member List”: the meaning set forth in Section 2.7.

“Offer Period”: the meaning set forth in Section 7.1(b).

 

3



--------------------------------------------------------------------------------

“Offer Price”: the lower of (i) the Value of Investor’s equity and Junior Loan
investment in the Company or (ii) a price determined by Investor in its sole
discretion.

“Person”: shall include an individual, corporation, partnership, association,
joint venture, company, limited liability company, trust, governmental authority
or other entity.

“Portfolio Company”: with respect to any Investment, any Person that is the
issuer of any equity securities, equity-related securities or obligations, debt
instruments or debt-related securities or obligations (including senior debt
instruments, including investments in senior loans, senior debt securities and
any notes or other evidences of indebtedness, preferred equity, warrants,
options, subordinated debt, mezzanine securities or similar securities or
instruments) that are the subject of such Investment. Portfolio Companies do not
include Subsidiaries.

“Proceeding” has the meaning set forth in Section 6.16(a).

“Profit or Loss”: as to any transaction or fiscal period, the GAAP Profit or
GAAP Loss with respect to such transaction or period, with such adjustments
thereto as may be required by this Agreement.

“SEC”: U.S. Securities and Exchange Commission.

“Reinvestment Period”: the period of time from the date of this Agreement to the
third anniversary of the date of this Agreement, unless terminated earlier
pursuant to the terms hereof.

“Sale Window”: the meaning set forth in Section 7.1(b).

“SCP”: Solar Capital Partners, LLC.

“Servicer”: Solar Capital Ltd. or an Affiliate thereof approved by Investor, in
its sole discretion, and any successor of such Person, retained by the Company
to perform administrative and loan services for the Company pursuant to the
Servicing Agreement.

“Servicing Agreement”: the Servicing Agreement between the Company and the
Servicer, as amended from time to time with Manager Approval.

“SMA”: that certain separate managed account managed by SCP for Investor.

“Solar”: Solar Capital Ltd., or any Person or Persons substituted for Solar
Capital Ltd. as a Member pursuant to the terms of this Agreement.

“Solar Counsel”: the meaning set forth in Section 10.09.

“Solar Managers”: the persons designated by Solar to act as Managers hereunder
pursuant to Section 6.2.

“Subscription Agreement”: Each of the several subscription agreements entered
into between the Company and a Member, in each case in the form attached hereto
as Exhibit A.

 

4



--------------------------------------------------------------------------------

“Subsidiary”: any investment vehicle or financing vehicle directly or indirectly
owned, in whole or in part, by the Company; provided that a Subsidiary shall not
include any holding company formed for the purpose of making a specific
investment in a specific Portfolio Company.

“Supplemental Indemnification Rights”: the meaning set forth in Section 6.16(d).

“Tax Liability”: as to any Member and any fiscal period, the anticipated taxes
of such Member on income and gain allocable to such Member pursuant to
Section 4.4 with respect to such period, assuming that such Member is subject to
the highest combined marginal U.S. federal, state and local income tax rates for
individuals or corporations, whichever is greater, in New York on each type of
such taxable income and gain, taking into account (i) the non-deductibility of
any item for state or local income tax purposes that is deductible for federal
income tax purposes, (ii) the deductibility for federal income tax purposes of
state or local income taxes, and (iii) the deductibility of any item for state
income tax purposes that is not deductible for federal income tax purposes. The
Tax Liability for any fiscal period in which such Member was allocated net loss
for federal income tax purposes shall be deemed to equal zero.

“Taxable Earnings”: net taxable income recognized by the Company as determined
under the Code.

“Tax Matters Member”: the meaning set forth in Section 6.17.

“Transfer Acceptance”: the meaning set forth in Section 7.1(b).

“Transfer Notice”: the meaning set forth in Section 7.1(b).

“Treasury Regulations”: all final and temporary federal income tax regulations,
as amended from time to time, issued under the Code by the United States
Treasury Department.

“Unitranche Senior Loans”: unitranche credit facilities which are secured by a
first lien on some or all of the applicable issuer’s assets where, with respect
to a specific transaction, leverage is higher than a traditional bank loan and
where the funded investment opportunity at closing that is available to SCP
exceeds $15 million.

“Value”: as of the date of computation with respect to some or all of the assets
of the Company or any assets acquired by the Company, the value of such assets
determined in accordance with Section 9.5.

Section 1.2 Other Definitional Provisions. Terms defined in the singular shall
have a comparable meaning when used in the plural, and vice versa. Unless
otherwise specified, references herein to applicable statutes or other laws are
references to the federal laws of the United States.

ARTICLE 2 GENERAL PROVISIONS

Section 2.1 Formation of the Limited Liability Company. The Company was formed
under and pursuant to the Act upon the filing of the Certificate of Formation in
the office of the

 

5



--------------------------------------------------------------------------------

Secretary of State of the State of Delaware, and the Members hereby agree to
continue the Company under and pursuant to the Act. The Members agree that the
rights, duties and liabilities of the Members shall be as provided in the Act,
except as otherwise provided herein. Each Person being admitted as a Member as
of the date hereof shall be admitted as a Member at the time such Person has
executed this Agreement or a counterpart of this Agreement.

Section 2.2 Company Name. The name of the Company shall be “Senior Secured
Unitranche Loan Program LLC,” or such other name as approved by Manager
Approval.

Section 2.3 Place of Business; Agent for Service of Process.

(a) The registered office of the Company in the State of Delaware shall be c/o
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, New
Castle County, Delaware 19808, or such other place as the Members may designate.
The principal business office of the Company shall be at 2711 Centerville Road,
Suite 400, Wilmington, New Castle County, Delaware 19808, or such other place as
may be approved by Manager Approval. The Company may also maintain additional
offices at such place or places as may be approved by Manager Approval.

(b) The agent for service of process on the Company pursuant to the Act shall be
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, New
Castle County, Delaware 19808, or such other Person as the Board may designate
with Manager Approval.

Section 2.4 Purpose and Powers of the Company.

(a) The purpose of the Company is to make Investments, either directly or
indirectly through Subsidiaries or other Persons.

(b) In furtherance of such purpose, subject to Section 6.10 hereof, the Company,
either directly or indirectly, shall have the following powers:

(i) to form, invest in or through, transfer, dispose of or otherwise deal in the
interests of, and exercise all rights, powers, privileges and other incidents of
ownership with respect to, investment and financing vehicles (formed in the
United States or otherwise) which hold one or more Investments, including,
without limitation, investment and financing vehicles that are wholly or
partially controlled, managed or administered by a Member, the Servicer or any
of their Affiliates, and investment and financing vehicles that are partially
owned by Persons other than the Company (including but not limited to Persons
that may be controlled, managed or administered by a Member, the Servicer or any
of their Affiliates), and investment vehicles formed for the purpose of making
and administering revolving credit investments;

(ii) to purchase or otherwise acquire, transfer, dispose of or otherwise deal
in, and exercise all rights, powers, privileges and other incidents of ownership
or possession with respect to, Investments without regard to whether such
Investments are publicly traded, readily marketable or restricted as to
transfer;

 

6



--------------------------------------------------------------------------------

(iii) to incur indebtedness for borrowed money, and to pledge, hypothecate,
mortgage, collaterally assign, or otherwise grant security interests or liens on
any Company assets, including without limitation the Capital Commitments and the
power and authority to call the Capital Commitments;

(iv) to guarantee, or otherwise become liable for, the obligations of other
Persons, including Portfolio Companies;

(v) to engage personnel and do such other acts and things as may be necessary or
advisable in connection therewith;

(vi) to engage and compensate attorneys, accountants, investment advisors,
technical advisors, consultants, custodians, contractors and agents;

(vii) to pay and incur other expenses and obligations incident to the operation
of the Company;

(viii) to establish, maintain, and close bank accounts and draw checks or other
orders for the payment of money;

(ix) to enter into, make and perform all such contracts, agreements and other
undertakings, and to take any and all actions and engage in any and all
activities, as may be incidental to, or necessary, advisable or appropriate to,
the carrying out of the foregoing purpose; and

(x) to take any other action permitted to be taken by a limited liability
company under the Act.

(c) The Company may enter into and perform under Subscription Agreements among
the Company and each Member, without any further act, vote or approval of any
Member notwithstanding any other provision of this Agreement, the Act or any
other applicable law, rule or regulation.

Section 2.5 Fiscal Year. The fiscal year of the Company shall be the same as the
fiscal year of Solar, which, on the date hereof ends on December 31 of each
year.

Section 2.6 Liability of Members. Except as expressly provided in this
Agreement, a Member shall have such liability for the repayment, satisfaction
and discharge of the debts, liabilities and obligations of the Company only as
is provided by the Act. A Member that receives a distribution made in violation
of the Act shall be liable to the Company for the amount of such distribution to
the extent, and only to the extent, required by the Act. The Members shall not
otherwise be liable for the repayment, satisfaction or discharge of the
Company’s debts, liabilities and obligations, except that each Member shall be
required to make Capital Contributions in accordance with the terms of this
Agreement and shall be required to repay any distributions which are not made in
accordance with this Agreement.

Section 2.7 Member List. The Board shall cause to be maintained in the principal
office of the Company a list (the “Member List”) setting forth, with respect to
each Member,

 

7



--------------------------------------------------------------------------------

such Member’s name, address, Capital Commitment, Capital Contributions and such
other information as the Board may deem necessary or desirable or as required by
the Act. The Board shall from time to time update the Member List as necessary
to reflect accurately the information therein. Any reference in this Agreement
to the Member List shall be deemed to be a reference to the Member List as in
effect from time to time. No action of the Members shall be required to
supplement or amend the Member List. Revisions to the Member List made by the
Board as a result of changes to the information set forth therein made in
accordance with this Agreement shall not constitute an amendment of this
Agreement.

ARTICLE 3 COMPANY CAPITAL AND INTERESTS

Section 3.1 Capital Commitments.

(a) Each Member’s Capital Commitment shall be set forth on the Member List and
in such Member’s Subscription Agreement and shall be payable in cash in U.S.
dollars or a foreign currency in which an Investment is to be made with Manager
Approval. Subject to Manager Approval, each payment of a Member’s Capital
Commitment shall be made from time to time within three (3) Business Days after
notice from the Board specifying the amount then to be paid, or such later date
as may be specified in such notice. Capital Contributions shall be made by all
Members pro rata based on their respective Capital Commitments.

(b) Each Member’s remaining Capital Commitment shall expire upon the termination
of the Reinvestment Period.

(c) Investor may terminate all of its remaining Capital Commitments at any time
upon written notice to Solar; provided, that Investor may only terminate the
remaining Capital Commitment under this Agreement to the extent it terminates
its remaining capital commitments to all other Investor Entities. Upon any such
termination, (i) the Reinvestment Period shall terminate automatically and
(ii) Solar (or one of its Affiliates) or a third party investor acceptable to
Solar shall have the right to acquire Investor’s membership interest in the
Company and Junior Loans at the then current Value (and be required to assume
Investor’s remaining Capital Commitment). In the event that Solar elects to
purchase all of Investor’s Junior Loans and interests in the Company pursuant to
this Section 3.1(c) and as a result of the procedures set forth in
Section 9.5(a)(iii) the valuation for such purchase is increased, Solar shall
have the right to revoke its purchase election. To the extent a placement agent
is engaged by Investor or its Affiliates, in their respective sole discretion,
in connection with the sale contemplated in subsection (ii) above, then such
placement agent’s fees shall be paid from the proceeds of such sale. To the
extent a placement agent is engaged by Solar or its Affiliates, in their
respective sole discretion, in connection with the sale contemplated in
subsection (ii) above, then such placement agent’s fees shall be paid for by
Solar or its Affiliates, as applicable.

(d) Solar may terminate all of Investor’s remaining Capital Commitments at any
time after one year following the date of this Agreement upon written notice to
Investor. Upon any such termination, the Reinvestment Period shall terminate
automatically.

(e) For the avoidance of doubt, termination of Investor’s remaining Capital
Commitment pursuant to Sections 3.1(c), 3.1(d) and 8.4 shall not extinguish
Investor’s obligation to contribute capital to the extent any revolver or delay
draw exists on or prior to the date of termination and shall not terminate the
remaining Capital Commitment of any other Member.

 

8



--------------------------------------------------------------------------------

Section 3.2 Defaulting Members.

(a) Upon the failure of any Member (a “Defaulting Member”) to pay in full any
portion of such Member’s Capital Commitment within ten (10) days after written
notice from the other Member (the “Default Date”) that such payment is overdue,
the other Member, in its sole discretion, shall have the right to pursue one or
more of the following remedies on behalf of the Company if such failure has not
been cured in full within such ten-day period:

(i) collect such unpaid portion (and all attorneys’ fees and other costs
incident thereto) by exercising and/or pursuing any legal remedy the Company may
have; and

(ii) upon thirty (30) days written notice (which period may commence during the
ten-day notice period provided above), and provided that the overdue payment has
not been made, either (x) dissolve and wind down the Company in accordance with
Article 8 and, in the event the non-defaulting Member is Solar, immediately
terminate the Reinvestment Period, or (y) acquire the defaulting Member’s
membership interest in the Company and Junior Loans at the then current Value
(and be required to assume such Member’s remaining Capital Commitment). In the
event that Solar elects to purchase all of Investor’s Junior Loans and interests
in the Company pursuant to this Section 3.2(ii) and as a result of the
procedures set forth in Section 9.5(a)(iii) the valuation for such purchase is
increased, Solar shall have the right to revoke its purchase election.
Additionally, in the event the non-defaulting Member is Investor, such event
shall constitute “Cause” under the Servicing Agreement.

Except as set forth below, the non-defaulting Member’s election to pursue any
one of such remedies shall not be deemed to preclude such Member from pursuing
any other such remedy, or any other available remedy, simultaneously or
subsequently.

(b) Notwithstanding any provision of this Agreement to the contrary,

(i) a Defaulting Member shall remain fully liable to the creditors of the
Company to the extent provided by law as if such default had not occurred; and

(ii) a Defaulting Member shall not be entitled to distributions made after the
Default Date until the default is cured.

Section 3.3 Interest or Withdrawals. Except for any interest pursuant to any
Junior Loans, no Member shall be entitled to receive any interest on any Capital
Contribution to the Company. Except as otherwise specifically provided herein,
no Member shall be entitled to withdraw any part of its Capital Contributions or
Capital Account balance.

 

9



--------------------------------------------------------------------------------

ARTICLE 4 ALLOCATIONS

Section 4.1 Capital Accounts.

(a) An individual capital account (a “Capital Account”) shall be maintained for
each Member consisting of such Member’s Capital Contribution, increased or
decreased by Profit or Loss allocated to such Member, decreased by the cash or
Value of property (giving effect to any liabilities the property is subject to,
or which the Member assumes) distributed to such Member, and otherwise
maintained consistent with this Agreement. In the event that the Board
determines that it is prudent to modify the manner in which Capital Accounts,
including all debits and credits thereto, are computed in order to be maintained
consistent with this Agreement, the Board is authorized to make such
modifications to the extent that they do not result in a material adverse effect
to any Member. Capital Accounts shall be maintained in a manner consistent with
applicable Treasury Regulations.

(b) Profit or Loss shall be allocated among Members as of the end of each fiscal
year of the Company; provided that Profit or Loss shall also be allocated at the
end of (i) each period terminating on the date of any withdrawal by any Member,
(ii) each period terminating immediately before the date of any admission or
increase in Capital Commitment of any Member, (iii) the liquidation of the
Company, or (iv) any period which is determined by Manager Approval to be
appropriate.

Section 4.2 General Allocations. Profit or Loss shall be allocated among the
Members as provided by this Section 4.2. Loss shall be allocated among the
Members pro rata in accordance with their Capital Accounts. Profit shall be
allocated among the Members (i) first, pro rata until the cumulative amount of
profit allocated to a Member equals the cumulative amount of loss previously
allocated to such Member and (ii) thereafter pro rata in accordance with the
Members’ Capital Accounts.

Section 4.3 Changes of Interests. For purposes of allocating Profit or Loss for
any fiscal year or other fiscal period between any Members whose relative
Company interests and Junior Loans have changed during such period, or to any
withdrawing Member that is no longer a Member in the Company, the Company shall
allocate according to any method allowed by the Code and selected with Manager
Approval. Distributions with respect to an interest in the Company shall be
payable to the owner of such interest on the date of distribution.

Section 4.4 Income Taxes and Tax Capital Accounts.

(a) Each item of income, gain, loss, deduction or credit shall be allocated in
the same manner as such item is allocated pursuant to Section 4.2.

(b) In the event of any variation between the adjusted tax basis and value of
any Company property reflected in the Members’ capital accounts maintained for
federal income tax purposes, such variation shall be taken into account in
allocating taxable income or loss for income tax purposes in accordance with,
and to the extent consistent with, the principles under Section 704(c) of the
Code and applicable Treasury Regulations.

 

10



--------------------------------------------------------------------------------

ARTICLE 5 DISTRIBUTIONS

Section 5.1 General.

(a) On the last day of each fiscal quarter, the Dividend Committee shall review
the estimated financial results of the Company during the current fiscal
quarter, estimate, in good faith, the Taxable Earnings of the Company for such
fiscal quarter, if any, and declare a distribution to the Members of such
amount, and the Company shall make a distribution of such amount as soon as
reasonably practicable, shared among the Members as set forth below; provided,
that the amount of any such distribution shall be reduced to the extent of net
losses of the Company, if any, as determined under the Code, for any prior
fiscal quarter in such fiscal year, to the extent such losses have not
previously reduced a distribution pursuant to this Section 5.1(a); provided,
further, that the amount of any such distribution may be reduced as provided by
Section 5.3 and Section 5.4, including for the purpose of reinvesting proceeds
received from Investments as set forth in Section 5.4; and provided, further,
that such distributions shall not require Manager Approval. The Company shall
not be required to sell or dispose of any Investments to make a distribution
pursuant to this Section 5.1(a) and if the Company does not have sufficient
funds to pay a distribution that would otherwise be required but for the
limitation in this sentence, the Dividend Committee shall declare and the
Company shall pay a distribution in the maximum amount that would not be subject
to such limitation.

(b) Except as provided in Section 5.3 or Section 8.3, distributions shall be
shared among the Members as set forth in this Section 5.1(b). The Members, with
Manager Approval, may determine to make a distribution from available cash or
cash equivalents received from one or more Investments (whether from principal
repayment or otherwise and after reduction as provided by Section 5.3 and
Section 5.4), in which event such distribution shall be shared among the Members
in respect of their interests in the Company and Junior Loans in proportion to
their respective Capital Accounts.

Section 5.2 Tax Distributions. If and to the extent that the Tax Liability of
any Member with respect to any fiscal year (other than with respect to the last
fiscal year of the Company), but for this Section 5.2, would have exceeded the
distributions otherwise made to such Member under Section 5.1(b) during such
fiscal year, then, at such Member’s request (which shall be made no later than
June 1 following the end of such fiscal year) the Company will promptly
distribute to all Members, in proportion to their respective Capital Accounts,
an amount sufficient so that, together with distributions under Section 5.1(b)
during such fiscal year, each Member has received distributions no less than
such Member’s Tax Liability with respect to such fiscal year; provided, that
(i) the Company has available cash (without the requirement for borrowings or
the sale of assets) to make any such distributions, (ii) the Board may elect to
retain and not distribute any amounts determined to be necessary to satisfy the
Company’s obligations, and (iii) such distributions do not violate the terms and
conditions of any credit facilities or other borrowings of the Company.

Section 5.3 Withholding. The Company may withhold from any distribution to any
Member any amount which the Company has paid or is obligated to pay in respect
of any withholding or other tax, including without limitation, any interest,
penalties or additions with respect thereto, imposed on any interest or income
of or distributions to such Member, and such withheld amount shall be considered
an interest payment or a distribution, as the case may be, to such Member for
purposes hereof. If no payment is then being made to such Member in an amount
sufficient to pay the Company’s withholding obligation, any amount which the
Company is obligated to pay shall be deemed an interest-free advance from the
Company to such Member, payable by such Member by withholding from subsequent
distributions or within ten (10) days after receiving written request for
payment from the Company.

 

11



--------------------------------------------------------------------------------

Section 5.4 Reinvestment; Certain Limitations; Distributions in Kind.

(a) Amounts constituting a return of Capital Contributions received by the
Company during the Reinvestment Period with respect to Investments may, upon
Manager Approval, be retained and used, or reserved to be used, to make future
Investments. Alternatively, the Members, with Manager Approval, may cause the
Company to distribute, in accordance with Section 5.1 through Section 5.3, any
amount that could be retained for re-investment as set forth above. To the
extent such distributed amount to a Member represents a distribution other than
from cumulative undistributed Profit, net of cumulative Loss, allocated to such
Member, such amount shall be added to the unfunded Capital Commitment of such
Member and may be recalled by the Company under Article 3.

(b) In no event shall the Company be required to make a distribution to the
extent that it would (i) render the Company insolvent, or (ii) violate
Section 18-607(a) of the Act.

(c) No part of any distribution shall be paid to any Member from which there is
due and owing to the Company, at the time of such distribution, any amount
required to be paid to the Company pursuant to Article 3. Any such withheld
distribution shall be paid to such Member, without interest, when all past due
installments of such Member’s Capital Commitment have been paid in full by such
Member or when such Member’s interest in the Company and Junior Loans have been
purchased as contemplated by Section 3.1.

(d) Distributions of securities and of other non-cash assets of the Company
other than upon the dissolution and liquidation of the Company shall only be
made pro rata to all Members (in proportion to their respective shares of the
total distribution) with respect to each security or other such asset
distributed. Securities listed on a national securities exchange that are not
restricted as to transferability and unlisted securities for which an active
trading market exists and that are not restricted as to transferability shall be
valued in the manner contemplated by Section 9.5 as of the close of business on
the day preceding the distribution, and all other securities and non-cash assets
shall be valued as determined pursuant to Section 9.5.

ARTICLE 6 MANAGEMENT OF COMPANY

Section 6.1 Establishment of the Board. A board of managers of the Company (the
“Board”) is hereby established and shall be comprised of natural Persons (each
such Person, a “Manager”) who shall be appointed in accordance with the
provisions of Section 6.2. The business and affairs of the Company shall be
managed, operated and controlled by or under the direction of the Board, and the
Board shall have, and is hereby granted, the full and complete power, authority
and discretion for, on behalf of and in the name of the Company, to take such
actions as it may in its sole discretion deem necessary or advisable to carry
out any and all of the objectives and purposes of the Company, subject only to
the terms of this Agreement.

 

12



--------------------------------------------------------------------------------

Section 6.2 Board Composition; Vacancies.

(a) The Company and the Members shall take such actions as may be required to
ensure that the number of Managers constituting the Board is at all times four
(4). The Board shall be comprised as follows (i) two (2) individuals to be
designated in writing by Solar on or promptly after the date hereof and (ii) two
(2) individuals designated in writing by Investor on or promptly after the date
hereof.

(b) In the event that a vacancy is created on the Board at any time due to the
death, disability, retirement, resignation or removal of a Manager, then the
Member who appointed such Manager pursuant to the terms of this Section 6.2
shall have the right to designate an individual to fill such vacancy and the
Company and each Member hereby agree to take such actions as may be required to
ensure the election or appointment of such designee to fill such vacancy on the
Board.

Section 6.3 Removal; Resignation.

(a) A Manager may be removed or replaced at any time from the Board, with or
without cause, upon, and only upon, the written request of Member that
designated the applicable Manager; provided, that any Member may remove any
Manager upon a Manager Cause Event with respect to such Manager, and upon such
removal such Manager shall no longer be permitted to be appointed as a Manager
hereunder absent Manager Approval.

(b) A Manager may resign at any time from the Board by delivering his written
resignation to the Board. Any such resignation shall be effective upon receipt
thereof unless it is specified to be effective at some other time or upon the
occurrence of some other event. The Board’s acceptance of a resignation shall
not be necessary to make it effective.

Section 6.4 Meetings.

(a) The Board shall meet at such time and at such place as the Board may
designate. Meetings of the Board may be held either in person or by means of
telephone or video conference or other communications device that permits all
Managers participating in the meeting to hear each other, at the offices of the
Company or such other place (either within or outside the State of Delaware) as
may be determined from time to time by the Board. Written notice of each meeting
of the Board shall be given to each Manager at least 48 hours prior to each such
meeting or upon such shorter notice as may be approved by all the Managers.

(b) Special meetings of the Board shall be held on the call of all Managers upon
at least three days written notice (if the meeting is to be held in person) or
two days written notice (if the meeting is to be held by telephone
communications or video conference) to the Managers, or upon such shorter notice
as may be approved by all the Managers. Any Manager may waive such notice as to
himself.

(c) Attendance of a Manager at any meeting shall constitute a waiver of notice
of such meeting, except where a Manager attends a meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened. Neither the business to be
transacted at, nor the purpose of, any regular or special meeting of the Board
need be specified in the notice or waiver of notice of such meeting.

 

13



--------------------------------------------------------------------------------

Section 6.5 Quorum; Manner of Acting.

(a) All Managers serving on the Board shall constitute a quorum for the
transaction of business of the Board. At all times when the Board is conducting
business at a meeting of the Board, a quorum of the Board must be present at
such meeting. If a quorum shall not be present at any meeting of the Board, then
the Managers present at the meeting may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum shall be
present.

(b) Any Manager may participate in a meeting of the Board by means of telephone
or video conference or other communications device that permits all Managers
participating in the meeting to hear each other, and participation in a meeting
by such means shall constitute presence in person at such meeting.

(c) Each Manager shall have one vote on all matters submitted to the Board or
any committee thereof. With respect to any matter before the Board except for
those requiring Manager Approval, the act of a majority of the Managers
constituting a quorum shall be the act of the Board.

Section 6.6 Action By Written Consent. Notwithstanding anything herein to the
contrary, any action of the Board (or any committee of the Board) may be taken
without a meeting if either (a) a written consent of the number of Managers (or
committee members) required to take the applicable action shall approve such
action; provided, that prior written notice of such action is provided to all
Managers at least one day before such action is taken, or (b) a written consent
constituting all of the Managers on the Board (or committee) shall approve such
action. Such consent shall have the same force and effect as a vote at a meeting
where a quorum was present and may be stated as such in any document or
instrument filed with the Secretary of State of Delaware.

Section 6.7 Expense Reimbursement. Each Manager shall be reimbursed by the
Company for his reasonable out-of-pocket expenses incurred in the performance of
his duties as a Manager, pursuant to such policies as from time to time
established by the Board.

Section 6.8 Committees.

(a) Effective on the date of this Agreement, the Board establishes three
committees, the Dividend Committee, the Investment Committee which shall be
comprised of all members of the Board and the Audit Committee. The members of
each such committee shall be designated by the Board and charters for each such
committee shall be approved by the Board as promptly as practicable after the
date hereof and no such committee shall have the authority to take any actions
until its charter has been approved by the Board. All members of the Investment
Committee shall be provided and have reasonable access to all diligence and
other materials available to Solar, its Affiliates (including, without
limitation, the Servicer) and its Investment Committee designees for any
potential Investment opportunities and any other information concerning
Investments that any member of the Investment Committee may request.
Additionally, the Board may, by resolution, designate from among the Managers
(or other

 

14



--------------------------------------------------------------------------------

persons) one or more committees, each of which shall be comprised of one or more
Managers (or other persons selected by the Managers); provided, that in no event
may the Board designate any committee with all of the authority of the Board.
Subject to the immediately preceding proviso, any such committee, to the extent
provided in the resolution forming such committee, shall have and may exercise
the authority of the Board, subject to the limitations set forth in
Section 6.8(b). The Board may dissolve any committee or remove any member of a
committee at any time.

(b) No committee of the Board shall have the authority of the Board in reference
to:

(i) authorizing or making Distributions to the Members other than as
specifically set forth in Section 5.1;

(ii) authorizing the issuance of interests in the Company;

(iii) approving a plan of merger or sale of all or substantially all of the
assets of the Company;

(iv) recommending to the Members a voluntary dissolution of the Company or a
revocation thereof;

(v) filling vacancies in the Board; or

(vi) altering or repealing any resolution of the Board that by its terms
provides that it shall not be so amendable or repealable.

Section 6.9 Servicing Agreement. The Company is entering into the Servicing
Agreement with the Servicer, pursuant to which certain functions are delegated
to the Servicer. The Servicing Agreement is hereby approved by Manager Approval,
provided that amendments thereto are subject to Manager Approval.
Notwithstanding any other provision of this Agreement, Investor, as an
express-third-party beneficiary of the Servicing Agreement, may enforce the
terms thereof for Investor’s benefit, without Manager Approval or other approval
or consent of any Manager or Member or the Company; provided Investor provides
notice of such action to the other Members.

Section 6.10 Restrictions. Without Manager Approval, the Company shall not:

(a) approve or make any Investments or acquire any other entity or business;

(b) sell, dispose of or transfer to a third Person any Investments or interests
in any Investments;

(c) approve or make any Excluded Amendments to the terms of any Investments;

(d) enter into any agreement with respect to (i) a plan of merger or
consolidation of the Company with or into another entity (which, for the
avoidance of doubt, does not include the consolidation of entities as may be
required by GAAP) or (ii) a sale of all or substantially all of the assets of
the Company;

 

15



--------------------------------------------------------------------------------

(e) enter into any agreement with any Affiliate of a Member (except for the
Servicing Agreement which has been approved by the Members);

(f) amend, modify or extend the terms of the Servicing Agreement or any expense
reimbursement agreement;

(g) change the Servicer (other than, for the avoidance of doubt, pursuant to
Section 8.4);

(h) incur any debt (other than drawing amounts under debt agreements previously
approved by Manager Approval);

(i) enter into any contract, arrangement or agreement (or any amendment or
waiver of such contract, arrangement or agreement), whether written or oral,
pursuant to which the Company would either reasonably expect to pay or be paid
at least $100,000 in the aggregate over the life of such contract, agreement or
arrangement; provided that this restriction shall exclude ordinary course due
diligence expenses related to pursuing Investments;

(j) liquidate or dissolve the Company;

(k) convert the Company into a corporation for United States federal income tax
purposes or otherwise;

(l) create or issue any equity interests or securities convertible into or
exchangeable for equity interests;

(m) maintain reserves for working capital in relation to quarterly or other
distributions;

(n) make any material tax or accounting elections or establish or make a change
in material tax or accounting positions;

(o) sue, prosecute or settle any claims against third parties;

(p) delegate any duties of the Board except to committees thereof as set forth
in this Agreement;

(q) change the name of the Company;

(r) enter into any new line of business;

(s) cause the Company to conduct an initial public offering;

(t) transfer or assign equity interests in the Company (except for provisions
otherwise outlined in this Agreement);

(u) amend or waive any provisions in any of the Company’s constituent documents,
including, without limitation, the charters of any committees appointed by the
Board; or

(v) commit or agree to do any of the foregoing.

 

16



--------------------------------------------------------------------------------

Section 6.11 No Personal Liability. Except as otherwise provided in the Act, by
applicable law or expressly in this Agreement, no Manager will be obligated
personally for any debt, obligation or liability of the Company, whether arising
in contract, tort or otherwise, solely by reason of being a Manager.

Section 6.12 Reliance by Third Parties. Notwithstanding any other provision of
this Agreement, any contract, instrument or act on behalf of the Company by a
Member, a Manager, or any other Person delegated by Manager Approval, shall be
conclusive evidence in favor of any third party dealing with the Company that
such Person has the authority, power and right to execute and deliver such
contract or instrument and to take such act on behalf of the Company, in each
case to the extent that such Person has been granted such authority, power and
right pursuant hereto or pursuant to valid delegations of authority, power and
right as contemplated herein. This Section shall not be deemed to limit the
liabilities and obligations of such Person to seek Manager Approval as set forth
in this Agreement.

Section 6.13 Members’ Outside Transactions; Investment Opportunities; Time and
Attention; Affiliate Transaction Information.

(a) Each Manager shall devote such time and effort as is reasonably necessary to
diligently administer the activities and affairs of the Company, but shall not
be obligated to spend full time or any specific portion of their time to the
activities and affairs of the Company.

(b) The Servicer and its Affiliates may manage or administer other investment
funds and other accounts with similar or dissimilar mandates, and may be subject
to the provisions of the Investment Company Act of 1940, as amended, including,
without limitation, Section 57 thereof, and the Investment Advisers Act of 1940,
as amended, and the rules, regulations and interpretations thereof, with respect
to the allocation of investment opportunities among such other investment funds
and other accounts (the “Allocation Requirements”). Except for (x) any
Allocation Requirement that may be applicable to the Company and (y) any
requirement under the Investment Advisers Act of 1940, neither a Member nor the
Servicer shall be obligated to offer any investment opportunity, or portion
thereof, to the Company.

(c) Subject to the foregoing provisions of this Section 6.13 and other
provisions of this Agreement, each of the Members, the Servicer and each of
their respective Affiliates and members may engage in, invest in, participate in
or otherwise enter into other business ventures of any kind, nature and
description, individually and with others, including, without limitation, the
formation and management of other investment funds with or without the same or
similar purposes as the Company, and the ownership of and investment in
securities, and neither the Company nor any other Member shall have any right in
or to any such activities or the income or profits derived therefrom.

(d) In the event that any agreement or Investment contemplated for the Company
to potentially enter into is with any Affiliate of Solar, Solar shall disclose
such affiliate relationship to each member of the Board in advance of the Board
and/or the Investment Committee’s consideration of such agreement or Investment
and all material information with respect thereto,

 

17



--------------------------------------------------------------------------------

including, without limitation, any terms (monetary or otherwise) or conditions
thereof that would be less favorable to the Company than such terms and
conditions as would reasonably be expected to be obtainable at the time in a
comparable arm’s length transaction with a person other than an Affiliate of
Solar.

Section 6.14 Exculpation of Members and Managers.

(a) Standard of Care. No Member, Manager or other Person shall be liable to the
Company or any other Member, Manager or other Person for any loss, damage or
claim incurred by reason of any action taken or omitted to be taken by such
Member, Manager or other Person in good-faith reliance on the provisions of this
Agreement, so long as such action or omission does not constitute fraud or
willful misconduct by such Member, Manager or other Person.

(b) Good Faith Reliance. A Manager shall be fully protected in relying in good
faith upon the records of the Company and upon such information, opinions,
reports or statements (including financial statements and information, opinions,
reports or statements as to the value or amount of the assets, liabilities,
Profits or Losses of the Company or any facts pertinent to the existence and
amount of assets from which distributions might properly be paid) of the
following Persons or groups: (i) another Manager; (ii) one or more officers or
employees of the Company; (iii) any attorney, independent accountant, appraiser
or other expert or professional employed or engaged by or on behalf of the
Company; or (iv) any other Person selected in good faith by or on behalf of the
Company, in each case as to matters that such relying Person reasonably believes
to be within such other Person’s professional or expert competence. The
preceding sentence shall in no way limit any Person’s right to rely on
information to the extent provided in § 18-406 of the Delaware Act.

Section 6.15 Liabilities and Duties of the Members and Managers.

(a) Limitation of Liability. This Agreement is not intended to, and does not,
create or impose any duty of loyalty or due care or any other fiduciary duty on
any Member, Manager or any other Person. Furthermore, each of the Members and
the Company hereby waives any and all duties (including, without limitation,
fiduciary duties) that, absent such waiver, may be implied by the Act or other
applicable law, and in doing so, acknowledges and agrees that the duties and
obligation of each Member, Manager or other Person pursuant hereto to each other
and to the Company and each other Member are only as expressly set forth in this
Agreement and as expressly set forth in any agreements or other documents
executed in connection herewith. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of a Member, Manager or other
Person otherwise existing at law or in equity, are agreed by the Members, the
Managers and the Company to replace such other duties and liabilities of such
Member, Manager or other Person.

(b) Duties. Whenever in this Agreement a Manager is permitted or required to
make a decision (including a decision that is in such Manager’s “discretion” or
under a grant of similar authority or latitude), the Manager shall be entitled
to consider only such interests and factors as such Manager desires, including
its own interests, and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or any other
Person. Whenever in this Agreement a Manager is permitted or required to make a
decision in such

 

18



--------------------------------------------------------------------------------

Manager’s “good faith,” the Manager shall act under such express standard and
shall not be subject to any other or different standard imposed by this
Agreement, the Act or any other applicable law.

Section 6.16 Indemnification.

(a) Subject to the limitations and conditions as provided in this Section 6.16,
each Person who was or is made a party or is threatened to be made a party to or
is involved in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative, investigative or arbitrative or in the
nature of an alternative dispute resolution in lieu of any of the foregoing
(hereinafter a “Proceeding”), or any appeal in such a Proceeding or any inquiry
or investigation that could lead to such a Proceeding, by reason of the fact
that such Person, or a Person of which such Person is the legal representative,
is or was a Member or Manager or a representative respectively thereof, shall be
indemnified by the Company to the fullest extent permitted by applicable law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said law permitted the Company to provide
prior to such amendment) against all liabilities and expenses (including
judgments, penalties (including excise and similar taxes and punitive damages),
losses, fines, settlements and reasonable expenses (including, without
limitation, reasonable attorneys’ and experts’ fees)) actually incurred by such
Person in connection with such Proceeding, appeal, inquiry or investigation
(each a “Loss”), unless such Loss shall have been primarily the result of gross
negligence, fraud or intentional misconduct by the Person seeking
indemnification hereunder, in which case such indemnification shall not cover
such Loss to the extent resulting from such gross negligence, fraud or
intentional misconduct. Indemnification under this Section 6.16 shall continue
as to a Person who has ceased to serve in the capacity which initially entitled
such Person to indemnity hereunder. The rights granted pursuant to this
Section 6.16 shall be deemed contract rights, and no amendment, modification or
repeal of this Section 6.16 shall have the effect of limiting or denying any
such rights with respect to actions taken or Proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal. To the
fullest extent permitted by law, no Person entitled to indemnification under
this Section 6.16 shall be liable to the Company of any member for any act or
omission performed or omitted by or on behalf of the Company; provided that such
act or omission has not been fully adjudicated to constitute fraud, willful
misconduct or gross negligence. In addition, any Person entitled to
indemnification under this Section 6.16 may consult with legal counsel selected
with reasonable care and shall incur no liability to the Company or any Member
to the extent that such Person acted or refrained from acting in good faith in
reliance upon the opinion or advice of such counsel.

(b) The right to indemnification conferred in Section 6.16(a) shall include the
right to be paid or reimbursed by the Company for the reasonable expenses
incurred by a Person entitled to be indemnified under Section 6.16(a) who was,
is or is threatened to be made a named defendant or respondent in a Proceeding
in advance of the final disposition of the Proceeding and without any
determination as to the Person’s ultimate entitlement to indemnification;
provided, however, that the payment of such expenses incurred by any such Person
in advance of the final disposition of a Proceeding shall be made only upon
delivery to the Company of a written undertaking by such Person to repay all
amounts so advanced if it shall be finally adjudicated that such indemnified
Person is not entitled to be indemnified under this Section 6.16 or otherwise.

 

19



--------------------------------------------------------------------------------

(c) The Company, with Member Approval, may indemnify and advance expenses to an
employee or agent of the Company to the same extent and subject to the same
conditions under which it may indemnify and advance expenses to a Member under
Sections 6.16(a) and 6.16(b).

(d) The right to indemnification and the advancement and payment of expenses
conferred in this Section 6.16 shall not be exclusive of any other right that a
Member, Manager or other Person indemnified pursuant to this Section 6.16 may
have or hereafter acquire under any law (common or statutory) or provision of
this Agreement (but excluding insurance obtained by the Company or any of its
Affiliates) (such other rights, “Supplemental Indemnification Rights”). The
Board may grant any rights comparable to those set forth in this Section 6.16 to
any employee, agent or representative of the Company or such other Persons as it
may determine. In the event any provider of Supplemental Indemnification Rights
pays any amount with respect to an Indemnified Person, such provider of
Supplemental Indemnification Rights shall be subrogated to such Indemnified
Person’s rights to indemnification hereunder to the extent of payment made by
such holder of Supplemental Indemnification Rights on behalf of such Indemnified
Person. The Company, each Member and each Manager acknowledge and agree that the
indemnification obligations of the Company hereunder and under any insurance
policy contemplated pursuant to Section 6.16(f) shall be deemed primary coverage
and in no event shall the Company (or any provider of insurance pursuant to
Section 6.16(f)) be entitled to any contribution from any provider of
Supplemental Indemnification Rights.

(e) The indemnification rights provided by this Section 6.16 shall inure to the
benefit of the heirs, executors, administrators, successors, and assigns of each
Person indemnified pursuant to this Section 6.16.

(f) The Company shall purchase and maintain insurance on behalf of each Member
and Manager (with coverage and terms reasonably acceptable to the Board) against
any reasonably insurable liability asserted against such Person and incurred by
such Person in any such capacity, or arising out of such Person’s status as a
Member or Manager, whether or not the Company would have the power to indemnify
such Person against such liability under the provisions of this Section 6.16.

Section 6.17 Tax Matters Member. Solar shall be the “tax matters partner” of the
Company within the meaning of Section 6231(a)(7) of the Code (in such capacity,
the “Tax Matters Member”). The provisions of Section 6.16 shall apply to all
actions taken on behalf of the Members by the Tax Matters Member in its capacity
as such. The Tax Matters Member shall have the right and obligation to take all
actions authorized and required, respectively, by the Code for the tax matters
partner of the Company. The Tax Matters Member shall have the right to retain
professional assistance in respect of any audit of the Company and all
reasonable, documented out-of-pocket expenses and fees incurred by the Tax
Matters Member on behalf of the Company as Tax Matters Member shall be
reimbursed by the Company. In the event the Tax Matters Member receives notice
of a final Company adjustment under Section 6223(a) of the Code, it shall either
(i) file a court petition for judicial review of such final adjustment within
the

 

20



--------------------------------------------------------------------------------

period provided under Section 6226(a) of the Code, a copy of which petition
shall be mailed to all Members on the date such petition is filed, or (ii) mail
a written notice to all Members within such period that describes its reasons
for determining not to file such a petition. Each Member shall be a “notice
partner” within the meaning of Section 6231(a)(8) of the Code. The Tax Matters
Member shall consult with Investor in respect of any audit or similar tax
proceeding with any taxing authority and shall not reach a settlement in respect
of any such proceeding without Manager Approval.

ARTICLE 7 TRANSFERS OF COMPANY INTERESTS;

WITHDRAWALS; LIMITED LIQUIDITY RIGHT

Section 7.1 Transfers by Members.

(a) The Company equity or Junior Loans of a Member may not be assigned, pledged
or otherwise hypothecated without the unanimous approval of the Board, provided
that, (x) with respect to a transfer to a person that is not an affiliate of
Investor, Investor may transfer any of its equity or Junior Loans following the
5th anniversary of the Closing, so long as it complies with the right of first
offer set forth below in subsection (b) and (y) with respect to a transfer to a
person that is an affiliate of Investor, Investor may transfer any of its equity
or Junior Loans at any time upon written notice to Solar so long as persons who
work on similar PIMCO fund matters remain on the Board and Investment Committee
and retain control of all decision making related to the entity (it being
understood that Investor retains the right to remove and/or replace any of its
designees serving on the Board with persons that Investor determines in its sole
discretion). Any purported assignment shall be void ab initio.

(b) If (i) Investor desires to transfer all of its equity and Junior Loans
following the 5th anniversary of the date of this Agreement pursuant to
Section 7.1(a)(x), or (ii) a transfer notice is issued with respect to
Investor’s (or its Affiliate’s) investment in any other Investor Entities
pursuant to a provision analogous to Section 7.1(a)(x), in each case other than,
for the avoidance of doubt, a transfer contemplated in connection with
Section 7.3 or an analogous provision, then Investor shall inform Solar in
writing of such proposed sale (such notice, a “Transfer Notice”) and Solar shall
have the right to purchase such equity and Junior Loans at the Offer Price.
During the 120 calendar days following receipt of a Transfer Notice (the “Offer
Period”), Solar (or an Affiliate or third party designated by Solar) shall have
the right to deliver a reply notice (a “Transfer Acceptance”) to Investor of its
irrevocable election to purchase all of the equity and Junior Loans described in
the Transfer Notice at the Offer Price. To the extent that during the Offer
Period, Solar has identified a third party purchaser who is working in good
faith to acquire all of Investor’s equity and Junior Loans by the end of the
Offer Period, then the Offer Period shall be automatically extended for an
additional 30 calendar day period. In the event that Solar does not timely
deliver a Transfer Acceptance, then Investor may at any time during the period
of 120 days thereafter (the “Sale Window”) transfer the applicable equity and
Junior Loans described in the Transfer Notice to any Person reasonably
acceptable to Solar at a price equal to or above the Offer Price. To the extent
that during the Sale Window, Investor has identified a third party purchaser who
is working in good faith to acquire all of Investor’s equity and Junior Loans by
the end of the Sale Window, then the Sale Window shall be automatically extended
for an additional 30 calendar day period. During the Offer Period and the Sale
Window, Investor shall, and shall cause its controlling Affiliates to, and Solar
shall, and shall

 

21



--------------------------------------------------------------------------------

cause its controlling Affiliates to, use commercially reasonable efforts to
cooperate with each other to find third party purchasers reasonably acceptable
to Solar. For the avoidance of doubt, if Investor does not sell its equity and
Junior Loans during the Sale Window, then the terms of this subsection (b) shall
apply with respect to any future proposed transfer, other than a transfer in
connection with Section 7.3.

(c) In connection with the transfer of Investor’s equity or Junior Loans in the
Company, each transferee shall execute a joinder to this Agreement in the form
as reasonably determined by the Managers. Upon execution of such joinder by the
transferee, Investor shall be released from all rights, obligations, and
liabilities arising from and after the date thereof with respect to the
transferred equity and Junior Loans, including the right to vote on any matters
relating to the Company. Upon such a transfer, the transferee shall assume the
economic obligations and liabilities (and all economic rights and benefits) and
voting and other rights of Investor with respect to such transferred equity and
Junior Loans and shall become a party to this Agreement and be treated as a
Member hereunder

(d) If a Member (or its designee) elects to purchase all of the other Member’s
Junior Loans and interest in the Company pursuant to Section 3.1(c) or
3.2(a)(ii), the purchase price for such Junior Loans and interest in the Company
shall be determined in accordance with Section 9.5 and payable in cash within
ninety (90) days after the election to purchase is delivered to the other
Member; provided that if the purchasing Member is working in good faith to
acquire such Junior Loans and interests at the end of such 90 day period, the
period shall be automatically extended for an additional 30 calendar days. After
such purchase, the other Member shall no longer be a member of the Company, and
the Member that has elected to purchase the other Member’s Junior Loans and
interest in the Company may dissolve or continue the Company as it may
determine.

Section 7.2 Withdrawal by Members.

Members may withdraw from the Company only as provided by this Agreement.

(i) Notwithstanding any provision contained herein to the contrary, if a Member
shall obtain an opinion of counsel to the effect that, as a result of the other
Member’s ownership of an interest in the Company, the Company would be required
to register as an investment company under the Investment Company Act of 1940,
as amended, such other Member shall, upon written notice from such first Member,
withdraw from or reduce (in accordance with the provisions of clause
(iii) below) its interest in the Company (including its Capital Commitment) to
the extent such first Member has determined, based upon such opinion of counsel,
to be necessary in order for the Company not to be required to so register. Each
Member shall, upon written request from the other Member, promptly furnish to
the other Member such information as the other Member may reasonably request
from time to time in order to make a determination pursuant to this
Section 7.2(i), but in no event later than ten (10) Business Days after such
request.

(ii) Notwithstanding any provision herein to the contrary, if a Member shall
obtain an opinion of counsel to the effect that any contribution or payment by
the other

 

22



--------------------------------------------------------------------------------

Member to the Company would cause the Company or the other Member to be in
violation of, or to the effect that such Member is in violation of, the United
States Bank Secrecy Act, the United States Money Laundering Act of 1986, the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, the USA Patriot Act or any other law or regulation to
which the Company, a Member, or such Member’s investment in the Company may be
subject from time to time, such Member shall, upon written notice from the other
Member, withdraw from the Company in accordance with the provisions of clause
(iii) below. Each Member shall, upon written request from the other Member,
promptly furnish to the other Member such information as the other Member may
reasonably request from time to time in order to make a determination pursuant
to this Section 7.2 (ii), but in no event later than ten (10) Business Days
after such request.

(iii) If a Member partially or fully withdraws its interest in the Company
pursuant to Section 7.2, the Members shall work together in good faith to
negotiate the manner and timing of such withdrawal.

Section 7.3 Limited Liquidity Right. If Investor has not previously disposed of
its interest in the Company and Junior Loans, following August 1, 2021, upon
written notice from Investor, Solar shall, and shall cause its controlling
Affiliates to, use their respective reasonable best efforts to find a new
investor to acquire Investor’s junior loans (including the Junior Loans) and
interests in each Investor Entity.

ARTICLE 8 TERM, DISSOLUTION AND LIQUIDATION OF

COMPANY

Section 8.1 Term. Except as provided in Section 8.2, the Company shall continue
without dissolution until all Investments are liquidated by the Company and
there is Manager Approval of dissolution of the Company.

Section 8.2 Dissolution. The Company shall be dissolved and its affairs wound up
upon the occurrence of any of the following events:

(a) the expiration of the term of the Company determined pursuant to
Section 8.1; or

(b) the entry of a decree of judicial dissolution pursuant to the Act, in which
event the provisions of Section 8.3, as modified by said decree, shall govern
the winding up of the Company’s affairs.

Section 8.3 Wind-down.

(a) Upon the dissolution of the Company, the Company shall be liquidated in
accordance with this Article and the Act. The liquidation shall be conducted and
supervised by the Members in the same manner provided by Article 6 with respect
to the operation of the Company during its term.

(b) From and after the date on which an event set forth in Section 8.2 becomes
effective, the Company shall cease to make Investments after that date, except
for (i) Investments

 

23



--------------------------------------------------------------------------------

which the Company was committed to make in whole or in part (as evidenced by a
binding commitment letter, binding term sheet or binding letter of intent, or
definitive legal documents under which less than all advances have been made) on
or before such effective date, and (ii) at the election of all Members exercised
by Member Approval within three (3) Business Days after receipt by the Members
of written notice of the availability of such election from any Member, any
Investment in a Portfolio Company in which the Company then has an Investment in
which the Company participates. Capital calls against the Capital Commitment of
the Members shall cease from and after such effective date of dissolution;
provided that capital calls against the Capital Commitment of the Members may
continue to fund the allocable share of Investments in which the Company
continues to participate (as set forth in the immediately preceding sentence),
Expenses and all other obligations of the Company including, for the avoidance
of doubt, protective advances required under the Investments. Subject to the
foregoing, the Members shall continue to bear an allocable share of Expenses and
other obligations of the Company until all Investments in which the Company
participates are repaid or otherwise disposed of in the normal course of the
Company’s activities.

(c) Distributions to the Members during the winding down of the Company shall be
made no less frequently than quarterly to the extent consisting of a Member’s
allocable share of cash and cash equivalents, after taking into account
reasonable reserves deemed appropriate by Member Approval, to fund Investments
in which the Company continues to participate (as set forth in the immediately
preceding paragraph), Expenses and all other obligations (including without
limitation contingent obligations) of the Company. Unless waived by Member
Approval, the Company also shall withhold ten percent (10%) of distributions in
any calendar year, which withheld amount shall be distributed within sixty
(60) days after the completion of the annual audit covering such year.

(d) Upon dissolution of the Company, final allocations of all items of Company
Profit and Loss shall be made in accordance with Section 4.2. Upon dissolution
of the Company, the assets of the Company shall be applied in the following
order of priority:

(i) To creditors (other than Members) in satisfaction of liabilities of the
Company (whether by payment or by the making of reasonable provision for payment
thereof), including to establish any reasonable reserves which a Member may, in
its reasonable judgment, deem necessary or advisable for any contingent,
conditional or unmatured liability of the Company;

(ii) To establish any reserves which a Member may, in its reasonable judgment,
deem necessary or advisable for any contingent, conditional or unmatured
liability of the Company to Members; and

(iii) The balance, if any, to the Members in accordance with Section 5.1(b).

(e) In the event that an audit or reconciliation relating to the Fiscal Year in
which a Member receives a distribution under this Section 8.3 reveals that such
Member received a distribution in excess of that to which such Member was
entitled, the other Member may, in its discretion, seek repayment of such
distribution for the benefit of the Company to the extent that such distribution
exceeded what was due to such Member.

(f) Each Member shall be furnished with a statement prepared by the Company’s
accountant, which shall set forth the assets and liabilities of the Company as
at the date of complete liquidation, and each Member’s share thereof. Upon
compliance with the distribution plan set forth in this Section 8.3, the Members
shall cease to be such, and either Member may execute, acknowledge and cause to
be filed a certificate of cancellation of the Company.

 

24



--------------------------------------------------------------------------------

Section 8.4 Cause Event. If, during the term of the Company, there is an event
constituting Cause, then (i) the Reinvestment Period shall terminate
automatically and (ii) Investor, at its election, may require Solar to appoint a
sub-servicer to fulfill its obligations, and receive its rights and benefits,
under the Servicing Agreement pursuant to Section 9(b) of the Servicing
Agreement. If, during the Reinvestment Period, Solar reasonably determines that
Investor has engaged in conduct which constitutes gross negligence with respect
to the Company which has or reasonably could be expected to have a material
adverse effect on the business of the Company, then, upon ten (10) Business
Days’ notice from Solar to Investor, the Reinvestment Period shall terminate
automatically.

Section 8.5 SEC Event. Upon a failure by Solar to obtain the approval of the SEC
of Solar’s interest in the Company, or a determination by the SEC to subject
Solar’s participation in the Company to an accounting or reporting treatment or
other consequence which Solar, in its sole discretion, determines to be
materially adverse to it, or a change by the SEC of its approval of Solar’s
interest in the Company or the terms of such approval or its conclusions
regarding the accounting or reporting treatment or other consequence which
Solar, in its sole discretion, determines to be materially adverse to it, in
each case at the election of Solar by providing written notice of such election
to the other Member, the Company shall run off its portfolio, the Reinvestment
Period shall immediately terminate and, for the avoidance of doubt, during such
time the Company shall not sell any of its assets absent Manager Approval nor
shall Solar transfer its Junior Loans or interests in the Company absent Manager
Approval.

ARTICLE 9 ACCOUNTING, REPORTING AND VALUATION

PROVISIONS

Section 9.1 Books and Accounts.

(a) Complete and accurate books and accounts shall be maintained for the Company
at its principal office. Such books and accounts shall be kept on the accrual
basis method of accounting and shall include separate Capital Accounts for each
Member. Capital Accounts for financial reporting purposes and for purposes of
this Agreement shall be maintained in accordance with Section 4.1, and for U.S.
federal income tax purposes the Servicer shall, pursuant to the Servicing
Agreement, maintain the Members’ Capital Accounts in accordance with the Code
and applicable Treasury Regulations. Each Member or its duly authorized
representative, at its own expense, shall at all reasonable times and upon
reasonable prior written notice to the Servicer have access to, and may inspect,
such books and accounts and any other records of the Company for any purpose
reasonably related to its Junior Loans or its interest in the Company.

(b) All funds received by the Company shall be deposited in the name of the
Company in such bank account or accounts or with such custodian, and securities
owned by the

 

25



--------------------------------------------------------------------------------

Company may be deposited with such custodian, as may be designated by Member
Approval from time to time and withdrawals therefrom shall be made upon such
signature or signatures on behalf of the Company as may be designated by Member
Approval from time to time.

Section 9.2 Financial Reports; Tax Return.

(a) Within thirty (30) days, after the end of each calendar month, pursuant to
the Servicing Agreement, the Servicer shall prepare (or supervise the
preparation of) and deliver, by any of the methods described in Section 10.6, to
each Member (i) a high-level summary financial information of the Company and
(ii) any material information concerning new Investments made during such month
or any defaults or potential defaults in investments discovered during such
month.

(b) Within forty-five (45) days after the end of each calendar quarter, pursuant
to the Servicing Agreement, the Servicer shall prepare (or supervise the
preparation of) and deliver, by any of the methods described in Section 10.6, to
each Member unaudited financial statements for such quarter-end (schedule of
Investments, balance sheet, income statement, statement of changes in net assets
and financial highlights and ratios) of the Company.

(c) Within sixty (60) days after the end of each calendar year, pursuant to the
Servicing Agreement, the Servicer shall prepare (or supervise the preparation
of) and deliver, by and of the methods described in Section 10.6, to each
Member, audited financial statements (including a balance sheet, income
statement and statement of cash flows) prepared in accordance with GAAP for such
calendar year.

(d) The Company’s auditor on the date hereof shall be KPMG. In the event that
the Servicer’s auditor changes after the date hereof, the Company shall use such
auditor engaged by the Servicer provided that any auditor other than
PricewaterhouseCoopers, Deloitte Touche Tohmatsu Limited, KPMG, Ernst & Young,
McGladrey LLP, BDO International, or Grant Thornton LLP shall require the
consent of Investor, not to be unreasonably withheld.

(e) Pursuant to the Servicing Agreement, the Servicer shall (i) prepare or
supervise the preparation and timely filing after the end of each fiscal year of
the Company all federal and state income tax returns of the Company for such
fiscal year, (ii) prepare and deliver or supervise the preparation and delivery
to each Member of (a) a Schedule K-1 with respect to such Member by April 30th
following the end of such fiscal year and (b) an estimate of such Member’s
Schedule K-1 by March 15th following the end of such fiscal year and
(iii) provide any other tax-related information reasonably requested by such
Member in respect of its interest in the Company.

(f) For the avoidance of doubt, the Members intend that the Junior Loans be
treated as equity, and agree that the Company will report the Junior Loans as
such, for any and all income tax purposes.

Section 9.3 Tax Elections. The Company may, by Member Approval, but shall not be
required to, make any election pursuant to the provisions of Section 754 or 1045
of the Code, or any other election required or permitted to be made by the
Company under the Code.

 

26



--------------------------------------------------------------------------------

Section 9.4 Confidentiality.

(a) Each Member agrees to maintain the confidentiality of the Company’s records,
reports and affairs, and all information and materials furnished to such Member
by the Company, the Servicer or their Affiliates with respect to their
respective businesses and activities; each Member agrees not to provide to any
other Person copies of any financial statements, tax returns or other records or
reports, or other information or materials, provided or made available to such
Member; and each Member agrees not to disclose to any other Person any
information contained therein (including any information respecting Portfolio
Companies), without the express prior written consent of the disclosing party;
provided that any Member may provide such information and documentation (i) to
such Member’s accountants, internal and external auditors, legal counsel,
financial advisors and other fiduciaries and representatives (who may be
Affiliates of such Member) as long as such Member instructs such Persons to
maintain the confidentiality thereof and not to disclose to any other Person any
information contained therein, (ii) to any permitted transferees of such
Member’s interest in the Company or Junior Loans that agree in writing, for the
benefit of the Company, to maintain the confidentiality thereof, but only after
reasonable advance notice to the Company, (iii) if and to the extent required by
law (including judicial or administrative order and the rules and regulations of
the SEC, including if required, filing a copy of this Agreement); provided that,
where legally permissible, the Company and the Members are given prior notice to
enable them (or to enable them to cause the Company) to seek a protective order
or similar relief (including, without limitation, confidentiality with respect
to, or redaction of, sensitive information); provided, further, that the party
that is required to disclose such information provides (to the extent legally
permissible) the other parties a reasonable period of time to review such
proposed disclosure in advance of its dissemination and shall consider in good
faith any comments of such other parties and take any reasonable comments of
such other parties to the disclosure prior to its dissemination; provided,
however, that Solar and its Affiliates shall not be required to obtain
Investor’s approval with respect to the description of the Investor to the
extent such description is consistent with disclosure that has been previously
reviewed by Investor or the inclusion of information regarding Investments,
financial performance and similar information in filings with the SEC to the
extent such information is required to be included therein, (iv) to
representatives of any governmental regulatory agency or authority with
jurisdiction over such Member, or as otherwise may be necessary to comply with
regulatory requirements applicable to such Member, (v) in order to enforce
rights under this Agreement and (vi) to any Persons who are bona fide
prospective purchasers for value of such Member’s interests in the Company
and/or Junior Loans, provided, that any such bona fide prospective purchaser
enters into a customary confidentiality agreement with respect to such
information and documentation which contains provisions no less restrictive than
the confidentiality provisions contained herein, provided, further that the
obligations under any such confidentiality agreements may expire eighteen months
or more from the date thereof. Notwithstanding the foregoing, the following
shall not be considered confidential information for purposes of this Agreement:
(a) information generally known to the public including as a result of a
disclosure pursuant to Section 9.4(c)(iii) in accordance with the requirements
of such provision; (b) information obtained by a Member from a third party who
is not prohibited from disclosing the information on a non-confidential basis;
(c) information in the possession of a Member prior to its disclosure by the
Company, the Servicer or their Affiliates; or (d) information which a Member can
show by written documentation was developed independently of disclosure by the
Company, the Servicer or their Affiliates.

 

27



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, absent the prior written consent of the
Investor, Solar and its Affiliates shall not make any press release, public
announcement, internet posting, other mass communication that contains the
Company’s or its Affiliates’ identity as a client of the Servicer or any
information concerning the composition of the assets of the Company or its
Affiliates, except (i) to the extent set forth in Section 9.4(a)(iii) and
(ii) for ordinary course marketing information regarding Investments including
tombstone advertisements that do not reference Investor or its Affiliates.

(c) The Members: (i) acknowledge that the Company, the Servicer, its Affiliates,
and their respective direct or indirect members, members, managers, officers,
directors and employees are expected to acquire confidential third-party
information (e.g., through Portfolio Company directorships held by such Persons)
that, pursuant to fiduciary, contractual, legal or similar obligations, cannot
be disclosed to the Company or the Members; and (ii) agree that none of such
Persons shall be in breach of any duty under this Agreement or the Act as a
result of acquiring, holding or failing to disclose such information to the
Company or the Members; provided, that without the prior written consent of
Investor, in its sole discretion, Solar shall use, and shall cause the Servicer
to use, reasonable best efforts to cause each such person enumerated in item
(i) to avoid incurring any such obligations which would restrict the sharing of
such information with the Company, the Managers or the Members.

Section 9.5 Valuation.

(a) Valuations shall be made as required under this Agreement and as of the end
of each fiscal quarter and on an annual basis, in accordance with the following
provisions:

(i) Within forty-five (45) days after the end of each fiscal quarter of each
fiscal year, the Board shall determine the valuation of the assets of the
Company using valuations provided to the Board by Solar (which shall be made in
accordance with the Company’s valuation guidelines then in effect). Once
approved, the Board shall deliver such valuations to the Servicer for delivery
to the Members.

(ii) To the extent a valuation is required under this Agreement at a time other
than the end of a fiscal quarter, the most recent quarterly valuation as
determined under this Section 9.5 shall be used, subject to adjustment by Solar
(in accordance with the Company’s valuation guidelines then in effect (which
shall be consistent with Solar’s valuation guidelines then in effect)). In
addition, any such valuation shall, at the time of closing of the sale of any
interest in Company and/or the Junior Loans, be adjusted for any accrued but
unpaid net investment income or any other changes to the underlying investment
portfolio.

(iii) Investor shall have the right to object, at any time, to any valuation
contemplated by (i) or (ii) above and, in the event that Investor and Solar are
unable to resolve any such valuation objections of Investor within a period of
ten (10) Business Days, during the period of ten (10) Business Days thereafter,
Investor or Solar may hire an independent appraiser or other valuation expert
mutually reasonably acceptable to Investor and Solar to resolve any such
outstanding objections and such third-party person’s determination shall be
binding on the Company, Investor and Solar for all

 

28



--------------------------------------------------------------------------------

purposes under this Agreement. In the event that Investor and Solar are unable
to agree on an independent appraiser or other valuation expert pursuant to the
foregoing sentence, Duff & Phelps, LLC shall serve in such capacity. Any such
independent appraiser or other valuation expert shall endeavor to provide its
determination within fifteen (15) Business Days of its engagement, and the
costs, expenses and fees of any such independent appraiser or other valuation
expert shall be borne 50% by Investor and 50% by Solar.

(b) All valuations shall be made in accordance with the foregoing shall be final
and binding on all parties to this Agreement for all purposes under this
Agreement, subject to the provisions of Section 9.5(a)(iii).

(c) For the avoidance of doubt, market value of the entire equity tranche
(including Junior Loans) of the Company shall equal the net asset value (or
shareholder’s equity) per GAAP.

ARTICLE 10 MISCELLANEOUS PROVISIONS

Section 10.1 Determination of Disputes.

(a) If any claim, controversy or other dispute (a “Dispute”) arises out of or in
connection with this Agreement including breach, termination or invalidity
thereof, and if the Dispute cannot be settled through negotiation, the Dispute
shall be exclusively and finally settled by submitting the matter to the
Judicial Arbitration and Mediation Service (“JAMS”), or its successor, for
arbitration in the State and Country of New York, pursuant to the United States
Arbitration Act, 9 U.S.C. Sec. 1 et seq., applying the laws of Delaware (without
regard to the principles of conflicts of laws thereof). The parties hereto waive
their right to seek remedies in court, including any right to a jury trial, and
disputes will not be resolved in any other forum or venue except as contemplated
by this Section 14. Any party hereto may commence the arbitration process called
for in this Agreement by filing a written demand for arbitration with JAMS, with
a copy to the other parties hereto. The arbitration will be conducted in
accordance with the provisions of JAMS’ Streamlined Arbitration Rules and
Procedures in effect at the time of filing of the demand for arbitration, and
shall be conducted by one or more retired judges who are experienced in dispute
resolution regarding the investment management industry. The parties hereto will
cooperate with JAMS and with one another in selecting an arbitrator in
accordance with the foregoing sentence from JAMS’ panel of neutral arbitrators,
and in scheduling the arbitration proceedings. The parties hereto covenant that
they will participate in the arbitration in good faith. The provisions of this
paragraph may be enforced by any court of competent jurisdiction, and the party
hereto seeking enforcement shall be entitled to an award of all costs, fees and
expenses, including attorney’s fees, to be paid by the party or parties hereto
against whom enforcement is ordered. Pre-arbitration discovery shall be limited
to the greatest extent provided by the rules of JAMS, the arbitration award
shall not include factual findings or conclusions of law, and no punitive
damages shall be awarded.

(b) The award or decision of the arbitrators shall be final, binding upon the
parties hereto and shall be non-appealable. Judgment upon the award or decision
rendered by the arbitrators may be entered in any court having jurisdiction
thereon.

 

29



--------------------------------------------------------------------------------

(c) Arbitration sessions shall be private. The parties hereto subject to the
Dispute and their representatives may attend arbitration sessions. Other persons
may attend only with the permission of the parties hereto subject to the Dispute
and with the consent of the arbitrator.

(d) Confidential information disclosed to an arbitrator by each party hereto and
its representatives in the course of the arbitration shall be filed under seal
and shall not be divulged by the arbitrator to any person other than the parties
hereto and their representatives. All records, reports or other documents
received by an arbitrator while serving in that capacity shall be confidential.
The arbitrator shall not be compelled to divulge such records or to testify in
regard to the arbitration in any adversary proceeding or judicial forum. The
parties hereto shall maintain the confidentiality of the arbitration and shall
not rely on, or introduce as evidence in any arbitral, judicial or other
proceeding, other than the proceeding before the arbitrator: (i) views expressed
or suggestions made by another party hereto with respect to a possible
settlement of the Dispute; (ii) admissions made by another party hereto in the
course of attempted settlement of the arbitration proceedings; (iii) proposals
made or views expressed by the arbitrator, other than the final decision; or
(iv) the fact that another party hereto had or had not indicated willingness to
accept a proposal for settlement made by the arbitrator. There shall be no
stenographic record of the arbitration process.

Section 10.2 Certificate of Formation; Further Assurances. The Members hereby
approve and ratify the filing of the Certificate of Formation on behalf of the
Company. The Members agree from time to time to execute and deliver such further
and other documents, certificates, instruments and amendments as may be
reasonably necessary to more effectively and completely carry out the intention
and purposes of this agreement, in forms reasonably acceptable to such Members.

Section 10.3 Force Majeure. Whenever any act or thing is required of the Company
or a Member hereunder to be done within any specified period of time, the
Company and the Member shall be entitled to such additional period of time to do
such act or thing as shall equal any period of delay resulting from causes
beyond the reasonable control of the Company or the Member, including, without
limitation, bank holidays, and excluding, without limitation, economic hardship;
provided that this provision shall not have the effect of relieving the Company
or the Member from the obligation to perform any such act or thing, and the
party so affected shall use its reasonable best efforts to avoid or remove such
cause of nonperformance and shall continue performance hereunder as soon as
practicable.

Section 10.4 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the internal law of the State of Delaware, without regard to
the principles of conflicts of laws thereof.

Section 10.5 Waivers.

(a) No waiver of the provisions hereof shall be valid unless in writing and then
only to the extent therein set forth. Any right or remedy of the Members
hereunder may be waived by Member Approval, and any such waiver shall be binding
on all Members. Except as specifically herein provided, no failure or delay by
any party in exercising any right or remedy hereunder shall operate as a waiver
thereof, and a waiver of a particular right or remedy on one occasion shall not
be deemed a waiver of any other right or remedy or a waiver on any subsequent
occasion.

(b) Except as otherwise provided in this Agreement, any approval or consent of
the Members may be given by Member Approval, and any such approval or consent
shall be binding on all Members.

 

30



--------------------------------------------------------------------------------

Section 10.6 Notices. All notices, demands, solicitations of consent or
approval, and other communications hereunder shall be in writing or by
electronic mail (with or without attached PDFs), and shall be sufficiently given
if personally delivered or sent by postage prepaid, registered or certified
mail, return receipt requested, or sent by electronic mail, overnight courier or
facsimile transmission, addressed as follows: if intended for the Company, to
the Company’s principal office determined pursuant to Section 2.3; and if
intended for any Member, to the address of such Member set forth on the
Company’s records, or to such other address as any Member may designate by
written notice. Notices shall be deemed to have been given (i) when personally
delivered, (ii) if sent by registered or certified mail, on the earlier of
(A) three days after the date on which deposited in the mails or (B) the date on
which received, or (iii) if sent by electronic mail, overnight courier or
facsimile transmission, on the date on which received; provided that notices of
a change of address shall not be deemed given until the actual receipt thereof.
The provisions of this Section shall not prohibit the giving of written notice
in any other manner; any such written notice shall be deemed given only when
actually received.

Section 10.7 Construction.

(a) The captions used herein are intended for convenience of reference only and
shall not modify or affect in any manner the meaning or interpretation of any of
the provisions of this Agreement.

(b) As used herein, the singular shall include the plural, the masculine gender
shall include the feminine and neuter, and the neuter gender shall include the
masculine and feminine, unless the context otherwise requires.

(c) The words “hereof,” “herein,” and “hereunder,” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

(d) References in this Agreement to Articles and Sections are intended to refer
to Articles and Sections of this Agreement unless otherwise specifically stated.

(e) Nothing in this Agreement shall be deemed to create any right in or benefit
for any creditor of the Company that is not a party hereto, and this Agreement
shall not be construed in any respect to be for the benefit of any creditor of
the Company that is not a party hereto.

Section 10.8 Amendments.

(a) This Agreement may be amended at any time and from time to time by Manager
Approval.

(b) Notwithstanding the foregoing, a Member may amend this Agreement and the
Member List at any time and from time to time to reflect the admission or
withdrawal of any Member or the change in any Member’s Capital Commitment, as
contemplated by this Agreement.

 

31



--------------------------------------------------------------------------------

Section 10.9 Legal Counsel of Solar, the Servicer and the Company. Solar and the
Company have engaged Akin Gump Strauss Hauer & Feld LLP (“Solar Counsel”), as
legal counsel to Solar, the Company and the Servicer. Moreover, Solar Counsel
has previously represented and/or concurrently represents the interests of
Solar, the Servicer, the Company and/or parties related thereto in connection
with matters other than the preparation of this Agreement and may represent such
Persons in the future. Each Member: (i) approves Solar Counsel’s representation
of Solar, the Company and the Servicer in the preparation of this Agreement; and
(ii) acknowledges that Solar Counsel has not been engaged by any other Member to
protect or represent the interests of such Member vis-à-vis the Company or the
preparation of this Agreement, and that actual or potential conflicts of
interest may exist among the Members in connection with the preparation of this
Agreement. In addition, each Member: (i) acknowledges the possibility of a
future conflict or dispute among Members or between any Member or Members and
the Company or the Servicer; and (ii) acknowledges the possibility that, under
the laws and ethical rules governing the conduct of attorneys, Solar Counsel may
be precluded from representing the Company and/or Solar and/or the Servicer (or
any equity holder thereof) in connection with any such conflict or dispute. No
Member shall be deemed by virtue of this Section 10.9 to have waived its right
to object to any conflict of interest relating to matters other than this
Agreement or the transactions contemplated herein. Each Member: (i) approves
Solar Counsel’s representation of Solar in the preparation of this Agreement;
and (ii) acknowledges that Solar Counsel has not been engaged by any other
Member to protect or represent the interests of such Member vis-à-vis the
Company or the preparation of this Agreement, and that actual or potential
conflicts of interest may exist among the Members in connection with the
preparation of this Agreement.

Section 10.10 Legal Counsel of Investor. Investor has engaged Ropes & Gray LLP
(“Investor Counsel”), as legal counsel to Investor. Moreover, Investor Counsel
has previously represented and/or concurrently represents the interests of
Investor and/or parties related thereto in connection with matters other than
the preparation of this Agreement and may represent such Persons in the future.
In addition, each Member: (i) acknowledges the possibility of a future conflict
or dispute among Members or between any Member or Members and Investor; and
(ii) acknowledges the possibility that, under the laws and ethical rules
governing the conduct of attorneys, Investor Counsel shall not be precluded from
representing Investor (or any equity holder thereof) in connection with any such
conflict or dispute. Nothing in this Section 10.10 shall preclude Investor from
selecting different legal counsel to represent it at any time in the future and
no Member shall be deemed by virtue of this Section 10.10 to have waived its
right to object to any conflict of interest relating to matters other than this
Agreement or the transactions contemplated herein.

Section 10.11 Execution. This Agreement may be executed in any number of
counterparts (including facsimile or electronic .pdf) and all such counterparts
together shall constitute one agreement binding on all Members.

 

32



--------------------------------------------------------------------------------

Section 10.12 Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto; provided that
this provision shall not be construed to permit any assignment or transfer which
is otherwise prohibited hereby.

Section 10.13 Severability. If any one or more of the provisions contained in
this Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and all other applications thereof shall
not in any way be affected or impaired thereby.

Section 10.14 Computation of Time. In computing any period of time under this
Agreement, the day of the act, event, or default from which the designated
period of time begins to run shall not be included. The last day of the period
so computed shall be included, unless it is a Saturday, Sunday or legal holiday
on which banks in New York are closed, in which event the period shall run until
the end of the next day which is not a Saturday, Sunday or such a legal holiday.
Any reference to “Business Day” shall refer to any day which is not a Saturday,
Sunday or such a legal holiday. Any references to time of day shall refer to New
York time.

Section 10.15 Entire Agreement. This Agreement and the Subscription Agreements
entered into between the Company and each Member in connection with the Members’
subscription of interests in the Company set forth the entire understanding
among the parties relating to the subject matter hereof, any and all prior
correspondence, conversations, memoranda or other writings being merged herein
and replaced and being without effect hereon. No promises, covenants or
representations of any character or nature other than those expressly stated
herein, in such Subscription Agreements, or in any such other agreement have
been made to induce any party to enter into this Agreement.

[Remainder of page left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have caused this Agreement to be executed and
Delivered as of September 2, 2014.

 

SOLAR CAPITAL LTD. By:   LOGO [g814207ex10_15pg034a.jpg]  

 

  Name:   Michael Gross   Title:   CEO SENIOR SECURED UNITRANCHE LLC By:   LOGO
[g814207stamp38.jpg]  

 

  Name:   HARIN DE SILVA   Title:   AUTHORIZED PERSON

 

 

LOGO [g814207ex10_15pg034c.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Subscription Agreement]